IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JASON WRIGHT; - AKA - TREMAIN  : No. 145 MM 2014
KNIGHT,                        :
                               :
               Petitioner      :
                               :
                               :
          v.                   :
                               :
                               :
STATE OF PENNSYLVANIA BOARD OF :
PROBATION AND PAROLE,          :
                               :
               Respondent      :


                                     ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.